Citation Nr: 0624899	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  December 2004 and December 2005 
rating decisions of the Hartford, Connecticut Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
deficiencies in most areas, with symptoms of, and tantamount 
to suicidal ideation, frequent depression, and difficulty in 
adapting to stressful circumstances. 


CONCLUSION OF LAW

The criteria for a rating of 70 percent have been 
approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130; 
Diagnostic Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

In December 2004, the RO granted service connection for PTSD 
and assigned an initial disability rating of 30 percent, and 
in December 2005, the RO increased the initial disability 
rating for PTSD to 50 percent.

The August 2004 RO letter fully provided notice of elements 
of the evidence required to substantiate a claim for service 
connection for PTSD and advised the veteran of the allocation 
of  responsibility for obtaining such evidence.  Subsequent 
to the VA's advisement to the veteran of what evidence would 
substantiate the claim, the allocation of responsibility for 
obtaining such evidence, and advising the veteran that he 
should submit all relevant evidence, de novo review of the 
claims was accomplished in May 2005, and a Statement of the 
Case ("SOC") was issued.

The rating decisions on appeal, the May 2005 SOC, and the 
December 2005 Supplemental Statement of the Case ("SSOC") 
provided the veteran with specific information as to why the 
claim was being denied and of the evidence that was lacking.  
The May 2005 SOC supplied the veteran with the complete text 
of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.  

The RO did not advise the veteran of the relevant DC for 
PTSD, nor provide a description of the rating formula for 
schedular ratings for PTSD from 30 percent to 100 percent, 
after the veteran timely filed a Notice of Disagreement in 
March 2005, contesting the 30 percent rating for PTSD granted 
by the RO in December 2004, but rather did so in the May 2005 
SOC.  The veteran, however, was not thereby prejudiced 
because his PTSD claim had already been substantiated in 
December 2004.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006)  ("[O]nce a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103A notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.").  

In particular, the veteran was specifically advised through 
the December 2004 rating decision, which increased the 
disability rating to 50 percent, that in order to receive a 
higher evaluation, the evidence must show that he had the 
severity of enumerated symptoms that were established in the 
rating schedule.  The veteran had ample time to respond to 
the December 2004 rating decision, and the December 2005 
SSOC, so their timing did not compromise the essential 
fairness of the adjudication.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  

The veteran authorized VA to obtain and VA did obtain private 
medical records, service medical records (SMRs), and service 
personnel records.  The veteran indicated where VA records 
pertaining to his PTSD claim were located, and those 
treatment records were received and reviewed through December 
2005. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA PTSD 
examination was conducted in November 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran; the veteran has not 
identified any further evidence to support his claim; and the 
record is ready for appellate review.


Analysis

The veteran argues that his psychiatric disorder is more 
severe than is contemplated by the currently-assigned 50 
percent rating.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of the 
evidence favoring and against the claim is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  On this basis, a 70 percent disability 
evaluation will be granted.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Where, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126 (2004).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DSM-IV).  GAF scores ranging from ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Id.






The veteran's PTSD has been evaluated as 50 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, DC 
9411.  A 50 percent evaluation is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran is currently assigned a 50 percent disability 
rating, which contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships. 38 
C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

Received in October 2004, an undated Vet's Center intake 
assessment report  indicated that the veteran presented with 
a neat appearance; was oriented to time, person, and place; 
and exhibited tense, agitated, and restless motor activity; 
and an anxious, hostile, and sarcastic manner.  While there 
were no delusions, disorganized thinking, or suicidal 
thoughts were observed, he reported sleep disturbance, 
hallucinations, and homicidal thoughts,   The veteran 
reported auditory hallucinations, hypersensitivity to 
reminders of World War II, flashbacks, intrusive 
recollections, and intense fear and sadness when re-
experiencing past traumas.  
 
The veteran reported that upon release from active service, 
he tried to deal with the stress by being a "workaholic."  
He married in 1945, had five children, and worked for five 
different employers for about 40 years.  He reported working 
for his last three employers for 10 years each.  The veteran 
stated that throughout his work years, he had some difficulty 
getting along, which led to arguments, and he reported 
detachment from others.

The intake mental health care providers observed that the 
veteran had avoidance symptoms, intense anger, 
hypervigilance, difficulty concentrating, and startle 
response.  The examiner concluded that the veteran had 
severe, chronic PTSD.

In November 2004, the veteran underwent a VA PTSD 
examination.  The veteran reported chronic and marked 
episodes of irritability, acting out feelings of anger and 
rage by getting into physical altercations with others, 
including his children.  He also reported sleep disturbance, 
hypervigilance, exaggerated startle response, difficulty 
concentrating, paranoid thoughts, avoidance of war-related 
stimuli, intrusive recollections of war-related experiences, 
dysphoria, guilt, and remorse.

The examiner observed that the veteran became emotional and 
tearful when he recounted witnessing hundreds of fellow 
soldiers killed in action.  The examiner also noted that the 
veteran vividly recalled killing enemy combatants with a 
machine gun or knife and expressed remorse for abusing dead 
enemy combatants.


The veteran reported that he had worked his entire adult life 
and had kept busy both during work and retirement by building 
two houses, doing chores around the house, and engaging in 
recreational activity.  The veteran described his marriage of 
60 years as good and stated that his relationships with his 
five children were better than ever due to efforts on his 
part to repair these relationships.  The veteran expressed 
regret at having few friends and stated that he was always 
difficult to get along with.

On mental status examination, no signs or symptoms of 
psychosis were observed.  The veteran's mood was assessed as 
normothymic with no homicidal or suicidal ideation.  No 
significant cognitive impairment or current evidence of 
behavioral or impulse dyscontrol was noted.  The VA examiner 
diagnosed the veteran with chronic, mild PTSD and personality 
disorder with narcissistic and paranoid elements and assigned 
the veteran a GAF score of 55.  

However, VA outpatient treatment records between July 2004 
and December 2005 document several treatment visits for PTSD, 
and a disorder of greater severity.  In a January 2005 VA 
treatment note, the veteran was noted to have not recalled 
his war experiences until a year previously, until when he 
obtained his military records.  Since their receipt, and the 
continuation of the Iraqi war, the veteran had increasing 
nightmares, flashbacks, constant crying, hyperarousal, and 
constant anger.    A February 2005 VA treatment note reflects 
that the veteran reported chronic insomnia with nightmares 
and what the medical care provider described as "many other 
[symptoms of] PTSD."  In January 2005, February 2005, May 
2005, July 2005, and September 2005, the veteran was assigned 
GAF scores of 40, 49, 47, 48, and 47, respectively.  

At the August 2005 Decision Review Officer ("DRO") hearing, 
the veteran's representative reported that the veteran was 
prescribed medication by a VA physician to control anger due 
to PTSD but developed crying spells while on the medication.  
During his testimony, while describing his anger control 
problem, the emphasis to kill that was instilled in him 
during his combat training, and how easy it became for him to 
kill enemy soldiers in combat, the veteran experienced a 
crying spell.  A treating VA social worker testified that the 
veteran's crying spell constituted an episode of the veteran 
re-experiencing war-related trauma and that the veteran 
experienced such episodes daily.

At the June 2006 Travel Board hearing, the veteran stated 
that although he was married for 60 years, he had a difficult 
marriage.  He also stated that he was frustrated with his 
deteriorating health and the choice of experiencing pain or 
taking pain medications which made him nauseous.  He reported 
considering suicide.

The veteran reported that he only saw his children or 
grandchildren occasionally even though they lived nearby 
because he easily gets irritated with them over differences 
of opinion about politics or the current Gulf War.  He 
testified that he was obsessed with watching news about the 
Gulf War.

The veteran reported that he could not sleep well without 
taking sleeping pills due to hypervigilance.  He testified 
that he was given medication to control crying spells but 
that the medication made him angry, and that he was perplexed 
by the choice this presented to him-be angry or continue 
experiencing crying spells.  Finally, the veteran stated that 
he used to experience nightmares about his wartime 
experiences but they have abated for the last 10 years.

The Board must assess the credibility and weight of all the 
evidence, including the lay and medical evidence, as well as 
the testimony of witnesses obtained at personal hearings, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

Viewed in a light most favorable to the veteran, the record 
in this matter indicates that approximately with submission 
of the claim, the veteran began what can be described as a 
slow, but continuous downward spiral in occupational and 
social functioning due to PTSD.  It is certain that the 
severity of PTSD symptoms across the rating period do not 
squarely meet each of the requisite criteria for the 
assignment of a 70 percent rating under 38 C.F.R. § 4.130, DC 
9411.  For example, there is no evidence of obsessional 
rituals which interfere with his daily activities; neglect of 
personal hygiene and appearance.  His GAF scores have also 
varied.  

However, the veteran's June 2006 Board hearing testimony was 
credible and compelling.  Based on a review of that testimony 
and the record as a whole, and with the benefit of the doubt 
accorded to the veteran, he displays deficiencies in most 
areas of work, family relations, social activities, judgment 
and mood due to periodic suicidal ideation, frequent 
depression, and difficulty in adapting to stressful 
circumstances.   

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied, and a 70 percent disability evaluation 
will therefore be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Because the evidence approximates findings necessary for a 70 
percent rating and the claim is granted on this basis, the 
evidence clearly does not support the assignment of a 100 
percent schedular rating.  There is no evidence of record of 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411.  


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


